Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 6,
2012




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00732-CV

                         AGILE SEISMIC, L.L.C., Appellant

                                            V.

              DYNAMIC GLOBAL ADVISORS COMPANY, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-27739


                  MEMORANDUM                           OPINION


       This is an appeal from a judgment signed July 17, 2012. On August 22, 2012,
appellant filed a motion to dismiss the appeal because it has been rendered moot. See
Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.